DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, 23, 32
First plurality of deposition units which has been interpreted as a sputter source and equivalents thereto, as set forth in para. 75 of the specification (Note: no other particular embodiment of the deposition units appears to reference particular structure)
A roller assembly which has been interpreted as guiding rollers and equivalents thereto, as set forth in the specification, e.g., at para. 58
Claim 3
Evaporation unit, which has been interpreted as a crucible and equivalents thereto, as set forth in the specification, e.g., at para. 97
Claims 4 and 29
Thermal evaporation unit, electron beam evaporation unit wherein no particular structures were located in the specification
Claims 5, 28 
Sputter deposition unit which has been interpreted as a sputter source and equivalents thereto, as set forth, e.g., in para. 75 of the specification
	Claim 23 
First sealing device and second sealing device have each been interpreted as an inflatable seal and equivalents thereto, as set forth, e.g., in paras. 53 and 72 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claims 1, 6, 23, 32
Second deposition unit wherein the additional structure (i.e. “crucible”) is also set forth in the claims. 
Claims 1, 32
A first sealing device and a second sealing device wherein the additional structure (i.e. “inflatable seal”) is also set forth in the claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, claim 4 and 29 recitations “thermal evaporation unit” and “electron beam evaporation unit” invoke interpretation under U.S.C. 112(f). However, no reference of these features in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  In order to expedite examination, any means capable of the claimed function will be considered readable on the limitation.  Correction and/or clarification is requested.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 29 limitations “thermal evaporation unit” and “electron beam evaporation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, any means capable of the claimed function will be considered readable on the limitation.  Correction and/or clarification is requested.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 27 recites “a guiding roller” but does not associate it with the previously claimed roller assembly.  Examiner assumes that the claim was meant to recite “wherein the roller assembly includes a guiding roller within the connection chamber” and has examined accordingly.
Claim 29 recites the limitation "the evaporation unit".  There is insufficient antecedent basis for this limitation in the claim.  Examiner has assumed the claim was meant to refer to “the evaporation crucible” and has examined accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21-28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0276397 to Nashiki et al. in view of U.S. Patent Pub. No. 2012/0040233 to Kim et al.
Regarding claims 1, 21-25 and 32:  Nashiki et al. disclose a deposition apparatus operable to coat a flexible substrate substantially as claimed and comprising: a first spool chamber (Fig. 1, W1) capable of housing a storage spool (21) operable to provide the flexible substrate; a first deposition chamber (41) arranged downstream from the first spool and comprising a first coating drum (51) capable of guiding the flexible substrate past a first plurality of deposition units (61) capable of depositing a lithium metal film on the flexible substrate; a second deposition chamber (41) arranged downstream from the first deposition chamber and comprising a second coating drum (52) capable of guiding the flexible substrate past a second deposition unit (62) capable of depositing a ceramic protective film on the lithium metal film; second spool chamber (W2) arranged downstream from the second deposition chamber and capable housing a wind-up spool (22) operable to wind the flexible substrate thereon after deposition; and a roller assembly (29) capable of transporting the flexible substrate along a partially convex and partially concave substrate transportation path from the storage spool to the wind-up spool.
However, while Nashiki et al. does teach that the deposition process performed in each of the deposition chambers and a material to be formed in each of the deposition chambers is not particularly limited (see, e.g., paras. 30 and 40), wherein the overall apparatus configuration allows for continuous film formation and enhanced efficiency (see, e.g., paras. 2-4, 13), Nashiki et al. fail to explicitly disclose the first plurality of deposition units is to be used for depositing a lithium metal film or the second deposition unit comprising an evaporation crucible capable of depositing a ceramic protective film on the lithium metal film.
In a method for forming layered coatings as part of a battery/electrochemical cell on a flexible substrate using various multi-zoned apparatus (including a multi-chamber apparatus (Fig. 4), Kim et al. disclose, inter alia, a method wherein a lithium layer is formed as an anode and a ceramic protective film is formed as a protective layer thereover by use of a thermal evaporation crucible (see, e.g, paras. 30, 46, 53-57, claim 5).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have used the overall configuration of the apparatus of Nahsiki et al. for forming as part of a battery/electrochemical cell on a flexible substrate a lithium layer is formed as an anode and a ceramic protective film is formed as a protective layer thereover by use of a thermal evaporation crucible in order to enable continuous film formation with enhanced efficiency as taught by Nashiki et al. 
Modified Nashiki et al. disclose the apparatus substantially as claimed and as described above.
However, Nashiki et al. fail to disclose a sealing device/inflatable seal in an opening between a storage and/or take-up spool and a deposition chamber.
Namiki et al. teach providing a sealing device/inflatable seal in an opening between a storage and/or take spool and a deposition chamber for the purpose of sealing off a vacuum state of the opening (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sealing device/inflatable seal in the openings between the spool chambers and deposition chambers in modified Nashiki et al. in order to seal off a vacuum state of the opening as taught by Namiki et al.
Also regarding claim recitations drawn to intended use, it is noted that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

With respect to claims 2 and 26-27, Nashiki et al. additionally teach providing a connection chamber (not numbered, chambers above and between 41 and 42 with a horizontal like orientation) downstream from the first deposition chamber and upstream from the second deposition chamber.    A roller of the roller assembly in the connection chamber may be considered a guiding roller.
With respect to claims 3 and 4, Kim et al. teach that deposion of an lithium anode thin film layer may be formed using an evaporation unit/thermal evaporation unit (see, e.g. para. 55).
With respect to claims 5 and 28, Nashiki et al. disclouse use of sputter deposition units and Kim et al. teach that sputter deposition has been proven to an effective deposition method in battery film formation (see, e.g., para. 8).  Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the first plurality of deposition units comprise sputter deposition units capable of depositing the lithium metal film on the flexible substrate in modified Nashikie et al.

Claim 6-8 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Nashiki et al. as applied to claims 1-5, 21-28 and 32 above, and further in view of U.S. Patent Pub. No. 2015/0000598 to Hoffman et al.

Nashiki et al. and Kim et al. disclose the invention substantially as claimed and as described above, including second deposition unit comprises a plurality of deposition units (see Nashiki et al.) and Kim et al. teach that deposition of a lithium anode thin film layer may be formed using an evaporation unit/thermal evaporation unit (see, e.g. para. 55).
However, modified Nashiki et al. fail to disclose the second deposition unit comprises a plurality of evaporation crucibles aligned in a first line perpendicular to a travel direction of the flexible substrate and capable of generating a cloud of evaporated material to be deposited on the flexible substrate and a gas supply pipe capable of supplying a gas supply directed into the cloud of evaporated material and positioned between the plurality of evaporation crucibles and the second coating drum.  
Hoffman et al. disclose provision of a deposition unit comprising a plurality of evaporation crucibles (Figs. 1-3, 111-117)  aligned in a first line (121) perpendicular to a travel direction of a flexible substrate and capable of generating a cloud of evaporated material to be deposited on the flexible substrate and a gas supply pipe (130) capable of supplying a gas supply directed into the cloud of evaporated material and positioned between the plurality of evaporation crucibles and a coating drum (170) for the purpose of improving uniformity of a deposition material (see, e.g., abstract and paras. 28-37 and 91-97).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided in modified Nashiki et al. the second deposition unit as deposition unit comprising a plurality of evaporation crucibles aligned in a first line perpendicular to a travel direction of a flexible substrate and capable of generating a cloud of evaporated material to be deposited on the flexible substrate and a gas supply pipe capable of supplying a gas supply directed into the cloud of evaporated material and positioned between the plurality of evaporation crucibles and a coating drum in order to improve uniformity of a deposition material as taught by Hoffman et al.
Additionally, with respect to claims 8 and 31, wherein the claim recites - the flexible substrate comprises aluminum (Al), copper (Cu), zinc (Zn), nickel (Ni), cobalt (Co), manganese (Mn), chromium (Cr), stainless steel, or a combination thereof; Examiner notes that the courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Nevertheless, it is also noted that Kim et al. discloses such a substrate at para. 36 thereof.

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not fully persuasive.
Examiner has removed rejections based on the 112 f interpretation of “evaporation unit”  but the rejections remain for “thermal evaporation unit”  and “electron beam evaporation unit” as the structure thereof is not included in the original disclosure.   Describing a technique is not necessarily equivalent to describing an apparatus for performing the technique.    In order to overcome the rejections, Examiner suggests merely amending the claim to explain the ideas of thermal and electron beam as a functionality of the evaporation unit (e.g. the evaporation unit may be used for thermal evaporation techniques or electron beam evaporation techniques).  
Applicant’s arguments with respect to the pending claim(s) based on prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,254,169 and USP Pub. 2008/0202418 disclose various inflatable sealing devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716